Citation Nr: 9935788	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim seeking entitlement to service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active duty service from September 1950 to 
July 1952.  He contends that he had additional reservist 
service spanning from 1950 until 1984, to include multiple 
periods of active duty for training (ACDUTRA) and/or inactive 
duty training (INACDUTRA).  However, the periods of his 
reservist service are unverified.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim seeking 
entitlement to service connection for tinnitus on a direct 
basis.  The veteran submitted a notice of disagreement with 
that rating decision in February 1998.  In April 1998, he was 
provided with a statement of the case.  In June 1998, the 
veteran, accompanied by his representative, appeared and 
presented testimony at a hearing on appeal at the RO before a 
VA hearing officer.  A complete transcript of the testimony 
is of record.  That transcript is accepted by the Board as a 
timely substantive appeal.

The Board notes that the RO has characterized the issue on 
appeal as one of entitlement to service connection for 
tinnitus.  The Board notes, however, that service connection 
for tinnitus was previously denied by the RO in a February 
1994 rating decision.  The veteran submitted a notice of 
disagreement with that rating decision in December 1994.  In 
February 1995, he was provided with a statement of the case.  
Although he submitted a substantive appeal in March 1995, it 
pertained only to the issue of entitlement to service 
connected for a hearing loss, and did not pertain to 
tinnitus.  In May 1995, the veteran was notified in a 
supplemental statement of the case that only the issue of 
service connection for hearing loss remained on appeal.  As a 
timely substantive appeal pertaining to the issue of service 
connection for tinnitus was not received, the February 1994 
rating decision regarding tinnitus became final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  Accordingly, the Board has 
recharacterized the appellate issue as indicated on the title 
page hereinabove.


REMAND

As discussed immediately above, the February 1994 rating 
decision regarding service connection for tinnitus was final.  
However, a claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the 
regulatory standard alone must be the test of materiality.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further interpreted and applied the 
decision of the Federal Circuit in Hodge.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), see also Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  The procedure which 
must now be followed is - first, it must be determined 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed, but only after ensuring that the duty to 
assist has been fulfilled.  Winters, 12 Vet. App. 203 (1999) 
(en banc).

However, prior to addressing whether new and material 
evidence has been submitted in this case, the Board notes 
that the RO has addressed the underlying question of service 
connection for tinnitus without having specifically 
considered whether the previously denied claim should be 
reopened.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

A review of the record on appeal shows that the veteran was 
issued a statement of the case in April 1998 and again in 
October 1998.  However, none of the foregoing documents 
provided the veteran with notice of the laws and regulations 
governing new and material evidence and claims to reopen.  
Controlling regulations provide that the statement of the 
case must contain, among other things, a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination.  38 C.F.R. § 19.29 (1999).  Moreover, the 
Court has also held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
agency of original jurisdiction (AOJ), the Board must 
consider whether the veteran has been given adequate notice 
of the need to submit evidence or argument on the question, 
whether he has been given an adequate opportunity to actually 
submit such evidence and argument, and whether the statement 
of the case or supplemental statement of the case provided 
the veteran fulfills the regulatory requirements.  38 C.F.R. 
§ 19.29 (1999).  If not, the matter must be remanded to the 
AOJ to avoid prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

As the veteran has not been provided the laws or regulations 
pertaining to reopening a previously denied claim, the Board 
finds that a remand is necessary in this case so that the RO 
may provide the veteran with the appropriate laws and 
regulations pertaining to his claim.

In addition to the above, the Board notes that a preliminary 
review of the evidentiary record reveals that the veteran has 
verified active service from September 1950 to July 1952.  
The veteran also testified during his hearing on appeal that 
he had a total of 34 years of military service as a member of 
either the National Guard or U.S. Army Reserves, which 
spanned from 1950 to 1984.  The Board notes, however, that 
none of this reserve service has been verified.  The veteran 
submitted copies of service medical records which he had in 
his possession which showed he was a member of the Vermont 
National Guard (records dated September 1950, June 1957, and 
July 1960), the Michigan National Guard (records dated May 
1962, April 1964, and December 1968), and U.S. Army Reserves 
(record dated September 1979).

However, the Board further notes that it is unclear what the 
veteran's specific dates of ACDUTRA or INACDUTRA were during 
his unverified reserve service.  Also, complete service 
medical records from the veteran's reserve service have not 
been obtained, as the only reserve service medical records of 
record are those which the veteran himself submitted.  The 
veteran asserts that he was exposed to acoustic trauma in 
service which he contends is the cause of his claimed 
tinnitus.  It is unclear, however, when specifically the 
veteran contends that this acoustic trauma occurred and 
whether he contends this was during a period of active, 
ACDUTRA, or INACDUTRA service.  It is also unclear whether 
the veteran's complaints of either acoustic trauma and/or 
tinnitus may be documented in service medical records.  
Accordingly, it is further necessary to remand the veteran's 
current claim in order to clarify this area prior to any 
determination regarding new and material evidence.  Given the 
need to verify the veteran's periods of service, and obtain 
missing service medical records, it is premature to make a 
determination regarding the question of whether new and 
material evidence has been submitted.  This is so because VA 
has not completely fulfilled its duty under 38 U.S.C.A. 
§ 5103 (West 1991).  See Robinette v. Brown, 8 Vet. App. 69 
(1995); see also Graves v. Brown, 8 Vet. App. 522 (1996) (the 
duty to notify under § 5103 applies to claims to reopen).

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The veteran should be contacted by the 
RO and notified of his right to submit 
further evidence, argument, and/or 
comment with regard to his claim to 
reopen including his right to have a 
personal hearing on this issue.

2.  The RO should also contact the 
veteran and request that he provide 
clarification regarding his specific 
dates of active service and reserve 
service, to include any periods of 
service with the National Guard and/or 
with the Army Reserves.  The veteran 
should identify his organizational units 
for any periods of reserve service.  The 
veteran should also identify any ACDUTRA 
periods, if known.  The veteran should 
also be asked to provide copes of all 
service personnel records and service 
medical records in his possession.

3.  After the RO has obtained the 
veteran's response regarding his active 
service and reserve service, the RO 
should take appropriate action to verify 
all of the veteran's periods of active 
duty, inactive (reserve) duty, or active 
duty training.  The RO should also 
attempt to obtain all service medical 
records for all such periods of service.  
Any available additional service medical 
records for such verified periods of 
active duty, inactive duty, or active 
duty training should be obtained.  In 
order to accomplish this objective, the 
RO should contact all necessary 
custodians of these records, to include 
the National Personnel Records Center, 
the U.S. Army Reserve Personnel Center; 
any reserve units identified by the 
veteran, and the State Adjutant General 
for records pertaining to any State 
National Guard organization with which 
the veteran served.  If any period of 
claimed service cannot be verified, or if 
service medical records for any period of 
service prove to be unavailable, this 
should be clearly documented within the 
claims file.

4.  The RO should also take the 
appropriate steps to contact the veteran 
in order to obtain information pertaining 
to any relevant medical treatment (VA or 
private) he has received for his claimed 
tinnitus disorder.  Based on information 
provided by the veteran, the RO should 
undertake to obtain copies of all VA or 
government records from the identified 
treatment sources and associate them with 
the claims folder.  The veteran should be 
requested to obtain and submit copies of 
any private medical records, as well as 
any medical evidence in his possession 
which tends to support his claim.  Any 
documents received by the RO should be 
associated with the claims folder.

5.  Thereafter, the RO should carefully 
review the claims file to ensure that all 
development requested above has been 
completed.  Any additional development 
required should be undertaken.  The RO 
should then review the entire record and 
readjudicate the veteran's request for 
compensation benefits on the basis of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for tinnitus.  In 
making this consideration the RO should 
give due consideration to the 
requirements of 38 C.F.R. § 3.156(a) as 
well as Hodge, Elkins, and Winters.  If 
the determination remains denied, the 
veteran, and his representative, should 
be furnished with a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105, which should, in 
pertinent part, contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to claims to 
reopen, with appropriate citations.

The veteran and his representative should be given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


